In a special proceeding relating to an assignment for the benefit of creditors, the assignee appeals from an order of the Supreme Court, Kings County, dated June 18, 1964, which denied his motion to stay all further proceedings in a certain action now pending in the Supreme Court, Queens County, to set aside a bulk sale. Order affirmed, with $10 costs and disbursements (Indestructible Metal Prod. Co. V. Summergrade, 197 App. Div. 199; Cutler v. Metcalfe, 268 App. Div. 823). Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.